Citation Nr: 0823976	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-29 589	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral 
hammertoes as secondary to service-connected bilateral foot 
calluses.

2.  Entitlement to service connection for right wrist carpal 
tunnel syndrome (CTS) as secondary to a service-connected 
right thumb fracture.

3.  Entitlement to service connection for a right eye 
disability as secondary to a service-connected left eye 
disability.

4.  Entitlement to service connection for oculogenic 
headaches as secondary to a service-connected left eye 
disability.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for residuals of a 
right ankle sprain.

7.  Entitlement to service connection for a cervical spine 
disability as secondary to service-connected lumbar 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD).

8.  Entitlement to service connection for right ulnar 
neuropathy, to include as secondary to a service-connected 
right thumb fracture.

9.  Entitlement to an increased rating for lumbar DDD and 
DJD, currently evaluated as 20% disabling.

10.  Entitlement to an increased rating for left eye visual 
changes with a cataract, currently evaluated as 30% 
disabling.

11.  Entitlement to an effective date prior to 5 May 2005 for 
the grant of special monthly compensation (SMC) based on the 
loss of use of the left eye.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1983 to October 
1993.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2005 rating action that denied service 
connection for headaches and a rating in excess of 20% for 
lumbar DDD and DJD; a July 2005 rating action that denied 
service connection for bilateral hearing loss, right wrist 
CTS, and residuals of a right ankle sprain; November 2005 and 
March 2006 rating actions that denied service connection for 
bilateral hammertoes; and a September 2006 rating action that 
denied service connection for right eye and cervical spine 
disabilities and right ulnar neuropathy.  

This appeal also originally arose from a September 2004 
rating action that proposed a reduction in the rating of the 
veteran's left eye disability from 30% to 20%, and an April 
2005 rating action that accomplished that reduction.  By 
rating action of April 2006, the RO restored a 30% rating for 
the left eye disability, but denied a rating in excess of 
30%; the matter of a rating in excess of 30% remains for 
appellate consideration.

This appeal also originally arose from an April 2005 rating 
action that denied SMC based on the loss of use of the left 
eye.  By rating action of April 2006, the RO granted SMC 
effective 5 May 2005, and in September 2006 denied an 
effective date for SMC prior to that date; the matter of an 
effective date prior to 5 May 2005 for the grant of SMC 
remains for appellate consideration.

The Board's decision on the issues of service connection for 
bilateral hammertoes, right wrist CTS, a right eye 
disability, oculogenic headaches, bilateral hearing loss, 
residuals of a right ankle sprain, and a cervical spine 
disability is set forth below.  The issues of service 
connection for right ulnar neuropathy, a rating in excess of 
20% for lumbar DDD and DJD, a rating in excess of 30% for 
left eye visual changes with a cataract, and an effective 
date prior to 5 May 2005 for the grant of SMC based on the 
loss of use of the left eye are addressed in the REMAND 
section of this decision following the ORDER, and are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.
  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for bilateral 
hammertoes, right wrist CTS, a right eye disability, 
oculogenic headaches, bilateral hearing loss, residuals of a 
right ankle sprain, and a cervical spine disability has been 
accomplished.

2.  The competent, most persuasive VA medical opinion 
establishes that the veteran's bilateral hammertoes were 
caused by his service-connected foot calluses.

3.  Right wrist CTS is not currently objectively 
demonstrated.  

4.  An oculogenic headache disability is not currently 
objectively demonstrated.  

5.  A bilateral hearing loss disability was not shown present 
in service, and is not currently objectively demonstrated.  

6.  While the veteran sprained his right ankle in service, 
residuals of a right ankle sprain are not currently 
objectively demonstrated.  

7.  A qualifying right eye disability is not currently 
objectively demonstrated.

8.  The competent medical evidence establishes no nexus 
between the cervical spine arthritis first manifested many 
years post service and the veteran's service-connected lumbar 
DDD and DJD.


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for 
bilateral hammertoes are met.  38 U.S.C.A. §§ 5103, 5103A. 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) 
(2007).  

2.  The criteria for secondary service connection for right 
wrist CTS are not met.  38 U.S.C.A. §§ 5103, 5103A. 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2007).  
  
3.  The criteria for secondary service connection for 
oculogenic headaches are not met.  38 U.S.C.A. §§ 5103, 
5103A. 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) 
(2007).  

4.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.307, 
3.309, 3.385 (2007).  

5.  The criteria for service connection for residuals of a 
right ankle sprain are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A. 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303(d) (2007).  

6.  The criteria for secondary service connection for a right 
eye disability are not met.  38 U.S.C.A. §§ 5103, 5103A. 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 3.310(a) 
(2007).  

7.  The criteria for secondary service connection for a 
cervical spine disability are not met.  38 U.S.C.A. §§ 5103, 
5103A. 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for service 
connection for bilateral hammertoes, right wrist CTS, a right 
eye disability, oculogenic headaches, bilateral hearing loss, 
residuals of a right ankle sprain, and a cervical spine 
disability on appeal has been accomplished.

Various December 2004, May 2005, and January, April, and June 
2006 pre-rating RO letters informed the veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claims, and what was needed to establish 
entitlement to service connection.  Thereafter, he was 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
provided ample opportunity to submit such information and 
evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get.  The Board thus finds that those letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were furnished to the veteran 
and his representative before the various April, July, and 
November 2005 and March and September 2006 rating actions on 
appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and he was furnished notice pertaining to the 
effective date information in March and April 2006 RO 
letters, thus meeting the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining all available service and post-service 
VA and private medical records up to 2007.  The veteran was 
afforded a comprehensive VA examinations in January 2004, 
June 2005, January, April, and July 2006, and February 2007.  
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.     
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims 
for service connection for bilateral hammertoes, right wrist 
CTS, a right eye disability, oculogenic headaches, bilateral 
hearing loss, residuals of a right ankle sprain, and a 
cervical spine disability on appeal at this juncture, without 
directing or accomplishing any additional notification and/or 
development action.  

II.	Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected one.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946, and an organic disease of the nervous system 
becomes manifest to a degree of 10% within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

Refractive error of the eye as such is not a disease or 
injury within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

A.  Service Connection for Bilateral Hammertoes

In this case, the veteran claims service connection for 
bilateral hammertoes that he relates to his service-connected 
foot calluses. 

The evidence in support of the veteran's claim consists of a 
January 1999 VA outpatient report showing complaints of 
painful calluses in both feet and clinical findings including 
hammer digits.  February 2007 VA examination showed            
18 degrees of hallux valgus of the right foot with a 
hammertoe deformity of the    2nd proximal interphalangeal 
joint, and smaller deformities of the 3rd toe.  There was 23 
degrees of hallux valgus of the of the left foot with mild 
deformities of the 2nd and 3rd proximal interphalangeal 
joints.  The physician opined that it was at least as likely 
as not that the veteran's hammertoes were due to his service-
connected foot calluses because his calluses were 
longstanding, and some abnormal weightbearing mechanics would 
feasibly ensue from that, making it at least as likely as not 
that the hammertoes were secondary to the painful foot 
calluses.    

The evidence against the veteran's claim includes a February 
2006 opinion by a VA registered nurse that it was not at 
least as likely as not that the hammertoes were due to the 
service-connected foot calluses, but the Board finds that the 
2007 physician's examination report and opinion is of greater 
probative value and constitutes the most persuasive medical 
evidence that outweighs the nurse's 2006 opinion.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on a physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  
  
On this record, and affording the veteran the benefit of the 
doubt, the Board finds that the most persuasive medical 
evidence supports the grant of service connection for 
bilateral hammertoes as secondary to the service-connected 
foot calluses, permitting a full grant of the benefit sought 
on appeal with respect to that issue.  

B.  Service Connection for Right Wrist CTS, a Right Eye 
Disability, Oculogenic Headaches, Bilateral Hearing Loss, and 
Residuals of a Right Ankle Sprain

The service medical records are completely negative for 
findings or diagnoses of any right wrist CTS, right eye 
disability, or hearing loss disability that meets the 
criteria of 38 C.F.R. § 3.385.  

To the extent that the veteran is claiming right wrist CTS as 
secondary to the service-connected right thumb fracture, the 
Board notes that the veteran was neurovascularly intact when 
evaluated for residuals of a right thumb fracture in service 
in November 1987, and the impression after examination in 
January 1988 was healed right thumb distal phalanx fracture.  
The upper extremities were normal on June 1990 examination as 
well as on July 1993 separation examination.  

To the extent that the veteran is claiming a right eye 
disability as secondary to the service-connected left eye 
disability, the Board notes that there were no right eye 
complaints or pathological findings associated with treatment 
for left eye problems after the veteran's left eye was struck 
by a champagne cork in service in March 1986, and right eye 
vision was 20/20 on examination in March 1986 as well as on 
June 1990 examination and on July 1993 separation 
examination.  

The veteran denied hearing loss on June 1990 examination and 
on July 1993 separation examination, and inservice 
audiometric examinations showed the veteran's hearing in db 
as follows at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively: 5, 0, 0, 0, and 0 bilaterally in April 1983; 
15, 5, 0, 5, and 10 on the right and 15, 10, 5, 5, and 10 on 
the left in November 1983; 5, 5, 5, 5, and 5 on the right and 
10, 10, 0, 5, and 10 on the left in September 1986; 0, 0, 0, 
0, and 0 bilaterally in September 1987; 5, 0, 0, 10, and 10 
on the right and 5, 0, 0, 0, and 0 on the left in July 1991; 
and 10, 5, 10, 0, and 5 on the right and 5, 0, 0, 0, and 0 on 
the left in July 1993.   

Neither has any right wrist CTS, qualifying right eye 
disability, or hearing loss disability that meets the 
criteria of 38 C.F.R. § 3.385 been objectively demonstrated 
in the post-service years.  

January and August 1994 and June 1996 VA examinations were 
negative for complaints, findings, or diagnoses of any CTS; 
the diagnosis in January 1994 was no sequelae from history of 
right thumb fracture; and the veteran objectively 
demonstrated no pathological finger signs on the 1996 
neurological examination.  Sensation was intact in the upper 
extremities on January and July 1999 VA examinations.  On 
June 2005 VA orthopedic examination, the examiner reviewed 
the claims folder and the veteran's medical history.  Current 
examination showed full right wrist range of motion and no 
instability, and the diagnosis was right thumb distal phalanx 
fracture in 1987, resolved without sequelae, with no evidence 
to support a claim of CTS as related to the distal phalanx 
fracture, and with no connection secondary to anatomical 
differences.  Although the veteran complained of right wrist 
pain with paresthesias on January 2006 VA outpatient 
examination, and the examiner noted possible CTS, right wrist 
X-rays were normal, and an electromyogram (EMG) in March 
specifically ruled-out CTS.  Moreover, it was noted that the 
veteran did not have CTS on subsequent July 2006 VA 
examination of the right upper extremity, which showed a 
negative Tinel's sign at the carpal tunnel.     

Vision in the veteran's right eye was 20/20 on January 1994 
VA optometric examination, and he gave a 1-year history of 
blurred vision in the right eye on October 1996 VA optometric 
examination, at which time right eye vision was  20/20-1.  
Thereafter, 20/20 vision in the right eye with refraction was 
found on various October 1998, January 2000, January 2001, 
January and June 2002, and May and June 2003 VA optometric 
and ophthalmological examinations, and on January 2004 VA 
neurological examination the physician opined that the 
veteran's presbyopia was a phenomenon of ageing.  Numerous 
subsequent VA and private ophthalmological examinations 
through 2006 show continuing evaluation of the veteran only 
for right eye presbyopia and refractive error.  Following 
January 2006 VA ophthalmological examination, the physician 
commented that the veteran's right eye did not seem to have 
been affected by his service-connected left eye injury and 
disability, and the diagnosis following April 2006 VA 
ophthalmological examination was right eye with normal 
examination except for small refractive error, which the 
doctor opined was not related to the service-connected left 
eye disability.  In this regard, the Board notes that service 
connection for refractive error of the right eye may not be 
granted, inasmuch as it is not a disease or injury within the 
meaning of applicable legislation providing VA compensation 
benefits.

The veteran's hearing was 15/15 for the whispered voice on 
August 1994 VA general medical examination.  June 2005 VA 
audiometric examination showed the veteran's hearing in db as 
follows at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively: 15, 15, 10, 20, and 20 on the right and 15, 15, 
15, 30, and 30 on the left.  Speech recognition scores were 
98% on the right and 96% on the left.  Although the diagnosis 
was bilateral, mild high-frequency sensorineural hearing 
loss, and the examiner opined that it was at least as likely 
as not that the veteran's hearing loss was the result of 
military noise exposure, the Board finds that that opinion 
does not serve as a proper basis for the grant of service 
connection for bilateral hearing loss in this case, inasmuch 
as it was based solely on consideration of decreased high-
frequency hearing at 6,000 Hertz, which does not meet the 
38 C.F.R. § 3.385 criteria for hearing loss disability.  See 
Hayes, 5 Vet. App. at 69-70 (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood, 1 Vet. App. at 192-93).  See also 
Guerrieri, 4 Vet. App. at 470-471 (the probative value of 
medical evidence is based on a physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

To the extent that the veteran is claiming an oculogenic 
headache disability as secondary to the service-connected 
left eye disability, the Board notes that there were no 
complaints of headaches associated with treatment for left 
eye problems after the veteran's left eye was struck by a 
champagne cork in service in March 1986.  The veteran denied 
a history of frequent or severe headaches on June 1990 
examination.  Complaints of headaches in March 1992 were 
found to be post-anesthetic following surgery for a left 
inguinal hernia, and complaints of headaches in March and 
April 1993 were associated with an upper respiratory 
infection.  On July 1993 separation examination, the examiner 
noted that the veteran's headaches following the 1992 surgery 
had resolved.  

Neither has an oculogenic headache disability been 
objectively demonstrated in the post-service years.  Numerous 
VA and private examination reports, including optometric and 
ophthalmologic evaluations, from 1994 to 2006 are completely 
negative for complaints, findings, or diagnoses of any 
headaches associated with any left eye disability.  In 
December 2004, a VA neurological examination was conducted 
for the purpose of evaluating the veteran for complaints of 
headaches and to determine whether they were related to his 
service-connected left eye injury.  After a review of medical 
records, the veteran's medical history, and current 
examination, the diagnosis was no evidence of any ocular pain 
or oculogenic headache, and the physician opined that there 
was no reason to believe that the head pain that the veteran 
described had anything to do with the eyes.  The doctor 
further noted that the headache was so poorly described, with 
some variation in the pattern of symptoms, that it sounded 
like no headache which he had ever heard described.

Although on December 2004 and May 2005 optometric 
examinations M. M., O.D., noted the veteran's complaints of 
bitemporal headaches, he did not relate them to the veteran's 
service-connected left eye disability.  Similarly, on March 
2006 VA examination the veteran complained of headaches that 
he related to left eye strain, but the examiner made no such 
medical nexus.

The service medical records show that the veteran was 
evaluated for a less-than-    1-degree right ankle sprain in 
June 1986, at which time examination showed minimal lateral 
edema and mild tenderness over the anterior talofibular 
ligament.  However, the lower extremities were normal on June 
1990 examination, as well as with respect to the right ankle 
on July 1993 separation examination.

Neither have chronic residuals of a right ankle sprain been 
objectively demonstrated in the post-service years.  Gait was 
normal on January 1994 VA examination, the veteran could walk 
on toes and heels, and there was good motor functioning of 
the right lower extremity.  August 1994 VA examination was 
negative for complaints, findings, or diagnoses of any right 
ankle disability.  Gait was normal on June 1996 VA orthopedic 
examination, the veteran could walk on toes and heels, and 
there was good motor functioning of the right lower 
extremity.  The veteran walked acceptably on toes and heels 
on June 1998 VA outpatient examination.  On January 1999 VA 
orthopedic examination, the veteran walked on toes and heels 
without any noted ankle difficulty, and lower extremity 
muscle strength was 5/5.  Lower extremity strength was good 
on May 1999 VA outpatient examination, and there was good 
muscle power and sensation in the right lower extremity on 
July 1999 VA neurological examination.  The veteran 
demonstrated good ankle range of motion and a normal gait on 
October 2001 VA orthopedic examination, and he rose on toes 
and heels, and squatted and rose without difficulty on 
January 2004 VA neurological examination.  No lower extremity 
motor deficits were shown in February 2005 VA orthopedic 
examination.

On June 2005 VA orthopedic examination, the examiner reviewed 
the claims folder and the veteran's medical history.  The 
veteran currently denied any ankle weakness, stiffness, 
swelling, heat, redness, instability, giving-way, or locking.  
After current examination showing a steady gait and good 
ankle range of motion, the diagnosis was 1st degree right 
ankle sprain in 1986 without any loss of function or range of 
motion on current examination.  
      
As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the competent 
evidence consisting of the service and post-service medical 
records does not show the existence of right wrist CTS, a 
qualifying right eye disability, bilateral hearing loss 
disability that meets the criteria of 38 C.F.R. § 3.385, an 
oculogenic headache disability, or chronic residuals of a 
right ankle sprain for which service connection is sought 
(and hence, no evidence of a nexus between any such 
disability and service or a service-connected disability), 
there can be no valid claim for service connection.  See 
Gilpin v. West,  155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent 
medical evidence of record does not show the current 
existence of right wrist CTS, a qualifying right eye 
disability, bilateral hearing loss disability that meets the 
criteria of 38 C.F.R. § 3.385, an oculogenic headache 
disability, or a chronic right ankle disability, the Board 
finds that service connection is not warranted. 

In addition to the medical evidence, the Board has considered 
the veteran's assertions; however, such does not provide any 
basis for allowance of the claims.  While the veteran may 
believe that he currently has right wrist CTS, a qualifying 
right eye disability, bilateral hearing loss, an oculogenic 
headache disability, and a chronic right ankle disability 
that are related to his military service or his service-
connected disabilities, there is no medical support for such 
contentions.  The Board emphasizes that the appellant is 
competent to offer evidence as to facts within his personal 
knowledge, such as his own symptoms.  However, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a layman without the appropriate 
medical training or expertise, the appellant simply is not 
competent to render an opinion on such medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, his assertions in this regard have no 
probative value.

Under these circumstances, the Board concludes that service 
connection for right wrist CTS, a right eye disability, 
bilateral hearing loss, an oculogenic headache disability, 
and a chronic right ankle disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Service Connection for a Cervical Spine Disability

The veteran contends that he currently suffers from a 
cervical spine disability that is proximately due to or the 
result of his service-connected lumbar DDD and DJD.

A review of the service medical records is completely 
negative for complaints, findings, or diagnoses of any 
cervical spine disability.  The neck was normal on June 1990 
examination, as well as on July 1993 separation examination.  

Post service, a January 1994 VA examination was completely 
negative for complaints, findings, or diagnoses of any 
cervical spine disability, and the neck was within normal 
limits on August 1994 VA examination.  In September 1995, the 
veteran was seen at a VA medical facility for complaints of 
back and neck pain after having been in a motor vehicle 
accident, but cervical spine X-rays were negative.  The neck 
was normal on July 1999 VA outpatient examination.

The first evidence of a cervical spine disability was the 
minimal arthritis found on VA X-rays of March 2006, over 12 
years following separation from service, but there was no 
medical opinion linking it to the veteran's service-connected 
lumbar spine disability.

In July 2006, a VA examination was conducted for the purpose 
of determining whether the veteran had a cervical spine 
disability that was secondary to his service-connected lumbar 
spine disability.  The physician reviewed the veteran's 
medical history and the claims folder, and after examination, 
the diagnosis was mild cervical degenerative arthritis, which 
he opined was less likely than not related to the lumbar DDD 
and arthritis.  Rather, the doctor opined that it was more 
likely than not that the minimal cervical changes were 
consistent with the veteran's age.  He also opined that it 
was less likely than not that the cervical condition was 
aggravated by the lumbar condition.

Having reviewed the complete record, the Board finds that the 
most probative evidence reveals that the veteran's cervical 
spine arthritis was first manifested many years post service, 
and that there is no relationship between that disease and 
the service-connected lumbar DDD and DJD.  In reaching this 
conclusion, the Board accords great probative value to the 
July 2006 VA physician's finding that it was less likely than 
not that the veteran's current cervical spine disability was 
related to or had been aggravated by the lumbar spine 
disability.  That opinion was arrived at after a thorough and 
comprehensive review of the claims folder containing service 
and post-service medical records, consideration of the 
veteran's medical history, and current examination of the 
veteran.  Thus, the Board finds the July 2006 VA examiner's 
findings, observations, and conclusions to be dispositive of 
the question of secondary service connection for a cervical 
spine disability, and that this medical opinion militates 
against the claim.  The veteran has submitted no medical 
opinion to the contrary.  See Hayes, 5 Vet. App. at 69-70 (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood,   1 Vet. 
App. at 192-93).  See also Guerrieri, 4 Vet. App. at 470-471 
(the probative value of medical evidence is based on a 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

With respect to the veterans assertions, the Board notes that 
he is competent to offer evidence as to facts within his 
personal knowledge, such as his own cervical spine symptoms.  
However, medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones, 
7 Vet. App. at 137-38.  Thus, a layman such as the veteran, 
without the appropriate medical training or expertise, is not 
competent to render a persuasive opinion on medical matters 
such as the relationship between any current cervical spine 
disability and his service-connected lumbar spine disability.  
See Bostain , 11 Vet. App. at 127, citing Espiritu.  See also 
Routen, 10 Vet. App. at 186 (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

For all the foregoing reasons, the Board finds that the claim 
for secondary service connection for a cervical spine 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert,  1 Vet. App. at 53-56.

 
ORDER

Service connection for bilateral hammertoes is granted.

Service connection for right wrist carpal tunnel syndrome is 
denied.

Service connection for a right eye disability is denied.

Service connection for oculogenic headaches is denied.

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a right ankle sprain is 
denied.

Service connection for a cervical spine disability is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims for service connection for right ulnar neuropathy, 
a rating in excess of 20% for lumbar DDD and DJD, a rating in 
excess of 30% for left eye visual changes with a cataract, 
and an effective date prior to       5 May 2005 for the grant 
of SMC based on the loss of use of the left eye      
remaining on appeal has not been accomplished.

With respect to the issue of service connection for right 
ulnar neuropathy, the Board notes that the RO in September 
2006 denied service connection for this disability on the 
grounds that it was not secondary to the veteran's service-
connected right thumb fracture.  In September and November 
2006, the veteran stated that he also sought service 
connection for right ulnar neuropathy on a direct service 
incurrence basis, and by letter of December 2006 the RO 
advised the veteran and his representative that the matter of 
direct service connection was a component of this appeal.  

The service medical records show that the veteran was seen in 
March 1989 for repeated right ring finger jam-type injuries 
which generally occurred while playing basketball.  He 
complained of right hand numbness in July 1990, at which time 
examination showed a lack of feeling or reaction to sharp 
stimulus in the last           2 digits of the right hand.  
The assessments were possible nerve disorder, ulnar nerve 
palsy of uncertain etiology.  When seen a few days later, 
examination showed some weakness of right grip strength and 
interdigital musculature, and the impression was ulnar palsy.   
The veteran was seen again a few days later for continuing 
complaints of right 4th and 5th finger numbness. 

Post service, on March 2006 VA outpatient examination, the 
veteran complained of tingling in the fingers of the right 
hand with wrist pain.  An EMG showed ulnar neuropathy with 
axonal features.  On July 2006 VA examination, the veteran 
complained of right 4th and 5th digit numbness that 
occasionally caused him to drop objects.  After examination, 
the diagnosis was right ulnar neuropathy. 

In this case, the medical evidence of record does not contain 
a medical opinion as to the relationship, if any, between the 
veteran's inservice right hand neurological findings and the 
right ulnar neuropathy diagnosed post-service.  The Board 
thus finds that the RO should arrange for the veteran to 
undergo a VA neurological examination of his right upper 
extremity by a physician to obtain information needed to 
equitably adjudicate the direct service connection claim on 
appeal.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims folder a copy of the notice of the date and time 
of the examination sent to him by the pertinent VA medical 
facility. 

With respect to the issue of a rating in excess of 20% for 
lumbar DDD and DJD, the Board notes that additional evidence 
was developed by the RO subsequent to the issuance of the 
last Supplemental Statement of the Case (SSOC) in September 
2006, including a February 2007 VA examination report with 
findings pertaining to the veteran's lumbar spine.  However, 
the RO has not initially considered that evidence and 
readjudicated the veteran's claim for an increased rating.  
Thus, the Board finds that this issue must be remanded to the 
RO for readjudication with initial consideration of that 
additional evidence prior to a Board decision on appeal.

With respect to the issues of direct service connection for 
right ulnar neuropathy, a rating in excess of 20% for lumbar 
DDD and DJD, a rating in excess of 30% for left eye visual 
changes with a cataract, and an effective date prior to 5 May 
2005 for the grant of SMC based on the loss of use of the 
left eye, the Board notes that the record contains some 
correspondence from the RO to the veteran addressing some 
VCAA notice and duty to assist provisions, but the record 
does not include correspondence that sufficiently addresses 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran has not been informed of what was needed to 
establish entitlement to direct service connection for right 
ulnar neuropathy; ratings in excess of 20% and 30% for lumbar 
DDD and DJD, and for left eye visual changes with a cataract, 
respectively; and an earlier effective date for the grant of 
SMC based on the loss of use of the left eye.  Action by the 
RO is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The RO's notice letter to the veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

The RO should also obtain copies of all records of treatment 
and evaluation of the veteran for his left eye and lumbar 
spine DDD and DJD at the St. Louis, Missouri VA Medical 
Center (VAMC) from 2006 up to the present time.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration thereof, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should send the veteran and 
his representative a letter that informs 
him of what kind of evidence is needed to 
establish entitlement to direct service 
connection for right ulnar neuropathy; 
ratings in excess of 20% and 30% for 
lumbar DDD and DJD, and for left eye 
visual changes with a cataract, 
respectively; and an earlier effective 
date for the grant of SMC based on the 
loss of use of the left eye.  The letter 
should also request him to provide 
sufficient information, and if necessary, 
authorization, to enable the RO to obtain 
any additional pertinent evidence that is 
not currently of record.    

The RO should also explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit, and clearly 
explain to him that he has a full 1-year 
period to respond (although the VA may 
decide the claims within the 1-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  The RO should obtain copies of all 
records of treatment and evaluation of 
the veteran for his left eye and for 
lumbar DDD and DJD at the St. Louis, 
Missouri VAMC from 2006 up to the present 
time.  In requesting these records, the 
RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims folder.

4.  The RO should arrange for the veteran 
to undergo a VA neurological examination 
of his right upper extremity by a 
physician.  The entire claims folder must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
and all clinical findings pertaining to 
the right upper extremity should be 
reported in detail and correlated to a 
specific diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render an opinion for the record as 
to whether it is at least as likely as 
not (i.e., there is at least a 50% 
probability) that any currently-diagnosed 
right ulnar neuropathy had its onset in 
service.  In arriving at this opinion, 
the examiner should review and address 
the March 1989 and July 1990 service 
medical records pertaining to the right 
upper extremity, and post-service March 
and July 2006 VA examination reports.  

The doctor should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

6.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority, 
to include service connection for right 
ulnar neuropathy on a direct service 
incurrence basis.  If the veteran fails 
to report for the scheduled examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.           
 
8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and affords him the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


